 



EXHIBIT 10.2
EXECUTION COPY
SECURITY AGREEMENT
     SECURITY AGREEMENT dated as of December 7, 2006, between Great Wall
Acquisition Corporation, a corporation organized and existing under the laws of
the State of Delaware (the “Debtor”), and DBS Bank Ltd, as administrative agent
and security agent (the “Administrative Agent”).
     The Debtor, certain lending institutions (together with their respective
successors and assigns and any new lenders from time to time, the “Lenders”) and
the Administrative Agent have entered into that certain Credit Agreement dated
as of December 7, 2006, with the Debtor (as from time to time amended, the
“Credit Agreement”) providing for the making of loans to the Debtor
(collectively, “Loans”), and in connection therewith the Debtor has agreed to
grant to the Administrative Agent for the benefit of the Secured Creditors as
hereinafter defined a security interest in its all of its property, assets and
revenues.
     Accordingly, to induce the Lenders to extend credit pursuant to the Credit
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Debtor and the Administrative
Agent agree as follows:
          Section 1. Definitions.
     (a) Terms defined in the Credit Agreement are used herein as defined
therein.
     (b) The terms “Account”, “As-Extracted Collateral”, “Chattel Paper”,
“Commodity Account”, “Deposit Account”, “Document”, “Electronic Chattel Paper”,
“Equipment”, “Fixture”, “General Intangible”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Payment
Intangible”, “Proceeds”, “Securities Account”, “Security Entitlement”,
“Software” and “Tangible Chattel Paper” have the respective meanings ascribed
thereto in Article 9 of the UCC, and the term “Financial Assets” has the meaning
ascribed thereto in Article 8 of the UCC.
     (c) As used herein:
     “Collateral” has the meaning set forth in Section 3.
     “Collateral Account” has the meaning set forth in Section 4(a).
Security Agreement



--------------------------------------------------------------------------------



 



 

- 2 -
     “Copyright Collateral” means all Copyrights of the Debtor, whether now
owned or hereafter acquired.
     “Copyrights” means all copyrights, copyright registrations and applications
for copyright registrations, including, without limitation, all renewals and
extensions thereof, the right to recover for all past, present and future
infringements thereof, and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Credit Documents” means, collectively, the Credit Agreement, this
Agreement and the other Loan Documents.
     “Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to the
Debtor with respect to any of the foregoing, in each case whether now or
hereafter owned or used; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
the Debtor; and (g) all causes of action, claims and warranties now or hereafter
owned or acquired by the Debtor in respect of any of the items listed above.
     “Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, to the extent the title thereto is governed by a certificate of title
or ownership.
     “Patent Collateral” means all Patents of the Debtor, whether now owned or
hereafter acquired by the Debtor, including without limitation each Patent
identified in Annex 5.
     “Patents” means all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under
Security Agreement



--------------------------------------------------------------------------------



 



- 3 -

and with respect thereto, including, without limitation, damages and payments
for past or future infringements thereof, the right to sue for past, present and
future infringements thereof, and all rights corresponding thereto throughout
the world.
     “Person” means an individual, corporation, limited liability company,
partnership, unincorporated association, joint venture, trust, governmental
agency or other entity.
     “Secured Creditors” means, collectively, the Lenders and the Administrative
Agent.
     “Secured Obligations” means the principal of and interest on the Loans and
all fees, indemnification payments all other amounts whatsoever payable, whether
now outstanding or hereafter from time to time incurred, assumed or arising,
under the Credit Documents.
     “Trademark Collateral” means all Trademarks of the Debtor whether now owned
or hereafter acquired by the Debtor. Notwithstanding the foregoing, the
Trademark Collateral does not and shall not include any Trademark that would be
rendered invalid, abandoned, void or unenforceable by reason of its being
included as part of the Trademark Collateral.
     “Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York.
          Section 2. Representations and Warranties. The Debtor represents and
warrants to the Administrative Agent for the benefit of the Secured Creditors
that:
     (a) Title and Priority. The Debtor is the sole beneficial owner of the
Collateral and no security interest exists in the Collateral except for Liens
expressly permitted by the terms of the Credit Documents; and the security
interests created
Security Agreement



--------------------------------------------------------------------------------



 



- 4 -

pursuant hereto constitute valid, perfected security interests in the
Collateral, subject to no equal or prior Lien except as so permitted.
     (b) Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of the Debtor as of the date hereof are correctly set forth in
Annex 1.
     (c) Changes in Circumstances. The Debtor has not (i) within the period of
four months prior to the date hereof, changed its location (as defined in
Section 9-307 of the UCC), or (ii) heretofore changed its name, or
(iii) heretofore become a “new debtor” (as defined in Section 9-102(a)(56) of
the UCC) with respect to a currently effective security agreement previously
entered into by any other Person.
     (d) Intellectual Property. To the Debtor’s knowledge, the Debtor is not
infringing in any respect upon any Copyright, Patent or Trademark of any other
Person; and no proceedings have been instituted or are pending against the
Debtor or, to the Debtor’s knowledge, threatened, and no claim against the
Debtor has been received by the Debtor, alleging any such violation.
     The Debtor does not own any Trademarks registered in the United States of
America to which the last sentence of the definition of Trademark Collateral
applies.
     (f) Fair Labor Standards Act. Any Goods now or hereafter produced by the
Debtor or any of its Subsidiaries included in the Collateral have been and will
be produced in compliance with the requirements of the Fair Labor Standards Act,
as amended.
          Section 3. Collateral. As collateral security for the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Secured Obligations, whether now existing or hereafter from time to time
incurred or arising, the Debtor hereby grants to the Administrative Agent, for
the benefit of the Secured Creditors, a security interest in all of the Debtor’s
right, title and interest in, to and under the following property, assets and
revenues, whether now owned or hereafter acquired and whether now existing or
hereafter coming into existence (all of the property, assets and revenues
described in this Section 3 being collectively referred to herein as the
“Collateral”):
     (a) all Accounts;
     (b) all Chattel Paper (whether tangible or electronic);
Security Agreement



--------------------------------------------------------------------------------



 



- 5 -

     (c) all Commodity Accounts;
     (d) all Deposit Accounts;
     (e) all Documents;
     (f) all Equipment;
     (g) all Fixtures;
     (h) all Instruments;
     (i) all Inventory;
     (j) all Goods;
     (k) all Letter-of-Credit Rights;;
     (l) all Securities Accounts, all Security Entitlements and all other
Investment Property whatsoever to the extent not covered by the other clauses of
this Section 3;
     (m) all Intellectual Property, all Payment Intangibles, all Software, and
all other General Intangibles whatsoever not covered by the other clauses of
this Section 3;
     (n) all As-Extracted Collateral;
     (o) all commercial tort claims as defined in Section 9-102(a)(13) of the
UCC;
     (p) all other tangible and intangible personal property whatsoever of the
Debtor; and
     (q) all Proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the Collateral and, to
the extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including without limitation all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of the Debtor or any computer bureau or service company from time to
time acting for the Debtor).
Security Agreement



--------------------------------------------------------------------------------



 



- 6 -

          Section 4. Cash Proceeds of Collateral.
          (a) Collateral Account. The Debtor will, if so instructed by the
Administrative Agent, establish at a banking institution selected by the
Administrative Agent a cash collateral account (the “Collateral Account”), which
     (i) to the extent of all Investment Property or Financial Assets shall be a
Securities Account in respect of which the Administrative Agent shall be the
“entitlement holder” as defined in Section 8-102(a)(7) of the UCC, and
     (ii) to the extent of any cash, shall be a Deposit Account in respect of
which the Administrative Agent shall be the “customer” within the meaning of
Section 9-104(a)(3) of the UCC, and
into which there shall be deposited from time to time the cash proceeds of any
of the Collateral (including proceeds of insurance thereon) required to be
delivered to the Administrative Agent pursuant hereto and into which the Debtor
may from time to time deposit any additional amounts that any of them wishes to
pledge to the Administrative Agent for the benefit of the Secured Creditors as
additional collateral security hereunder or that they are required to pledge as
additional collateral security hereunder. The balance from time to time in the
Collateral Account shall constitute part of the Collateral hereunder and shall
not constitute payment of the Secured Obligations until applied as hereinafter
provided. Except as expressly provided in the next sentence, the Administrative
Agent shall remit the collected balance standing to the credit of the Collateral
Account to or upon the order of the Debtor as the Debtor shall from time to time
instruct, provided, that at any time after the occurrence and during the
continuance of an Event of Default, the Administrative Agent may in its
discretion apply or cause to be applied (subject to collection) the balance from
time to time standing to the credit of the Collateral Account to the payment of
the Secured Obligations in the manner specified in Section 5.09. The balance
from time to time in the Collateral Account shall be subject to withdrawal only
as provided herein.
          (b) Proceeds of Accounts. If so requested by the Administrative Agent
at any time after the occurrence and during the continuance of an Event of
Default, the Debtor shall instruct all account debtors in respect of Accounts,
Chattel Paper and General Intangibles and all obligors on Instruments to make
all payments in respect thereof either directly to the Administrative Agent or
any bank in the United States of America specified by the Administrative Agent
under arrangements, in form and substance satisfactory to the Administrative
Agent, pursuant to which the Debtor shall have irrevocably instructed such other
bank (and such other bank shall have agreed) to remit all proceeds of such
payments directly to the Collateral Account. All payments made to the
Administrative Agent as provided in the preceding sentence, shall be immediately
deposited in the Collateral Account. In addition to the
Security Agreement



--------------------------------------------------------------------------------



 



- 7 -

foregoing, the Debtor agrees that, at any time after the occurrence and during
the continuance of an Event of Default, if the proceeds of any Collateral
hereunder shall be received by it, the Debtor shall, upon the request of the
Administrative Agent, as promptly as possible deposit such proceeds into the
Collateral Account. Until so deposited, all such proceeds shall be held in trust
by the Debtor for and as the property of the Administrative Agent and shall not
be commingled with any other funds or property of the Debtor.
          (c) Investment of Balance in Collateral Account. The cash balance
standing to the credit of the Collateral Account shall be invested from time to
time in such investments as the Debtor (or, after the occurrence and during the
continuance of a Default, the Administrative Agent in its discretion) shall
determine, which shall be held in the name and be under the control of the
Administrative Agent (and credited to the Collateral Account), provided that at
any time after the occurrence and during the continuance of an Event of Default,
the Administrative Agent may in its discretion at any time and from time to time
elect to liquidate any such investments and to apply or cause to be applied the
proceeds thereof to the payment of the Secured Obligations in the manner
specified in Section 5.09.
          Section 5. Further Assurances; Remedies. In furtherance of the grant
of the pledge and security interest pursuant to Section 3, the Debtor hereby
agrees with the Administrative Agent for the benefit of the Lenders as follows:
          5.01 Delivery and Other Perfection. The Debtor shall:
     (a) if so instructed by the Administrative Agent, promptly deliver to the
Administrative Agent any and all Instruments, Documents and Tangible Chattel
Paper constituting part of the Collateral in which the Debtor purports to grant
a security interest hereunder, endorsed and/or accompanied by such instruments
of assignment and transfer in such form and substance as the Administrative
Agent may request; provided, that so long as no Event of Default shall have
occurred and be continuing, the Debtor may retain for collection in the ordinary
course any Instruments received by the Debtor in the ordinary course of its
business and the Administrative Agent shall, promptly upon request of the
Debtor, make appropriate arrangements for making any of the foregoing pledged by
the Debtor available to the Debtor for purposes of presentation, collection or
renewal (any such arrangement to be effected, to the extent deemed appropriate
by the Administrative Agent, against trust receipt or like document);
     (b) promptly give, execute, deliver, file, record, authorize or obtain all
such financing statements, notices, instruments, documents, agreements or
consents or other papers as may be necessary or desirable in the judgment of the
Administrative Agent to
Security Agreement



--------------------------------------------------------------------------------



 



- 8 -

create, preserve, perfect or validate the security interest granted pursuant
hereto or to enable the Administrative Agent to exercise and enforce its rights
hereunder with respect to such pledge and security interest, provided that
notices to account debtors in respect of any Accounts, Chattel Paper or General
Intangibles and to obligors on Instruments shall be subject to the provisions of
clause (c) below;
     (c) upon the occurrence and during the continuance of any Event of Default,
upon request of the Administrative Agent, promptly notify (and the Debtor hereby
authorizes the Administrative Agent so to notify) each account debtor in respect
of any Accounts, Chattel Paper or General Intangibles and each obligor on
Instruments of the Debtor that such Collateral has been assigned to the
Administrative Agent hereunder, and that any payments due or to become due in
respect thereof are to be made directly to the Administrative Agent or as the
Administrative Agent may otherwise direct;
     (d) without limiting the obligations of the Debtor under Section 5.04(b),
if so requested by the Administrative Agent, upon the acquisition after the date
hereof by the Debtor of any Motor Vehicle or other Equipment covered by a
certificate of title or ownership, cause the Administrative Agent to be listed
as the lienholder on such certificate of title and take such other steps as may
be required under the law applicable to perfection of a security interest in
such property to perfect such security interest, and within 10 days of the
acquisition thereof deliver evidence of the same to the Administrative Agent;
     (e) keep full and accurate books and records relating to the Collateral,
and stamp or otherwise mark such books and records in such manner as the
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and
     (f) permit representatives of the Administrative Agent, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral, and permit
representatives of the Administrative Agent to be present at the Debtor’s place
of business to receive copies of all communications and remittances relating to
the Collateral, and forward copies of any notices or communications received by
the Debtor with respect to the Collateral, all in such manner as the
Administrative Agent may require.
          5.02 Other Financing Statements and Liens. Without the prior written
consent of the Administrative Agent the Debtor shall not (a) file or authorize
the filing of any financing statement or like instrument with respect to any of
the Collateral in which the Administrative Agent is not named as the sole
secured party for the benefit of the Secured Creditors, or (b) cause
Security Agreement



--------------------------------------------------------------------------------



 



- 9 -

or permit any Person other than the Administrative Agent to have “control” (as
defined in Section 9-104, 9-105, 9-106 or 9-107 of the UCC) of any Deposit
Account, Electronic Chattel Paper, Investment Property, Letter-of-Credit Right
or Commodity Account constituting part of the Collateral.
          5.03 Preservation of Rights. No Secured Creditor shall be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.
          5.04 Special Provisions Relating to Certain Collateral.
          (a) Intellectual Property.
          (1) For the purpose of enabling the Administrative Agent to exercise
rights and remedies under Section 5.05 at such time as the Administrative Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, the Debtor hereby grants to the Administrative Agent, to the
extent assignable, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to the Debtor) to use, assign, license
or sublicense any of the Intellectual Property now owned or hereafter acquired
by the Debtor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
          (2) Notwithstanding anything contained herein to the contrary, so long
as no Event of Default shall have occurred and be continuing, the Debtor will be
permitted to exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of the business of the Debtor. In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing the
Administrative Agent shall from time to time, upon the request of the Debtor,
execute and deliver any instruments, certificates or other documents, in the
form so requested, that the Debtor shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (1) immediately above
as to any specific Intellectual Property). Further, upon the payment in full of
all of the Secured Obligations and cancellation or termination of any commitment
to extend credit under the Credit Documents or earlier expiration of this
Agreement or release of the Collateral, the Administrative Agent shall grant
back to the Debtor the license granted pursuant to clause (1) immediately above.
The exercise of rights and remedies under Section 5.05 by the Administrative
Agent shall not terminate the rights of the holders of any licenses or
sublicenses theretofore granted by the Debtor in accordance with the first
sentence of this clause (2).
Security Agreement



--------------------------------------------------------------------------------



 



- 10 -

          (3) The Debtor will furnish to the Administrative Agent from time to
time (but, unless a Default shall have occurred and be continuing, no more
frequently than quarterly) statements and schedules further identifying and
describing the Copyright Collateral, the Patent Collateral and the Trademark
Collateral, respectively, and such other reports in connection with the
Copyright Collateral, the Patent Collateral and the Trademark Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.
          (b) Motor Vehicles.
          (1) The Debtor shall, if so requested by the Administrative Agent,
deliver to the Administrative Agent, or to any agent or custodian specified by
the Administrative Agent in writing to the Debtor, originals of the certificates
of title or ownership for the Motor Vehicles owned by it with the Administrative
Agent listed as lienholder and take such other action as the Administrative
Agent shall deem appropriate to perfect the security interest created hereunder
in all such Motor Vehicles.
          (2) Without limiting the generality of the foregoing, if so requested
by the Administrative Agent, upon the acquisition after the date hereof by the
Debtor of any Motor Vehicle, the Debtor shall deliver to the Administrative
Agent, or to any agent or custodian specified by the Administrative Agent in
writing to the Debtor, originals of the certificates of title or ownership for
such Motor Vehicles, together with the manufacturer’s statement of origin with
the Administrative Agent listed as lienholder; provided, however, if the Motor
Vehicle to be acquired is subject to a purchase money security interest, the
Administrative Agent shall be listed as a junior lienholder to the Person
holding such purchase money security interest.
          (3) Without limiting Section 5.10, the Debtor hereby appoints the
Administrative Agent as its attorney-in-fact, effective the date hereof and
terminating upon the termination of this Agreement, for the purpose of
(i) executing on behalf of the Debtor title or ownership applications for filing
with appropriate state agencies to enable Motor Vehicles now owned or hereafter
acquired by the Debtor to be retitled and the Administrative Agent listed as
lienholder thereon, (ii) filing such applications with such state agencies and
(iii) executing such other documents and instruments on behalf of, and taking
such other action in the name of, the Debtor as the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof (including,
without limitation, the purpose of creating in favor of the Administrative Agent
a perfected lien on the Motor Vehicles and exercising the rights and remedies of
the Administrative Agent under Section 5.05). This appointment as
attorney-in-fact is irrevocable and coupled with an interest.
          (4) Any certificates of title or ownership delivered pursuant to the
terms hereof shall be accompanied by odometer statements for each Motor Vehicle
covered thereby.
Security Agreement



--------------------------------------------------------------------------------



 



- 11 -

          5.05 Events of Default, Etc. If an Event of Default shall have
occurred and be continuing:
     (a) the Debtor shall, at the request of the Administrative Agent, assemble
the Collateral owned by it at such place or places, reasonably convenient to
both the Administrative Agent and the Debtor, designated in its request;
     (b) the Administrative Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;
     (c) the Administrative Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Administrative Agent were the sole and absolute owner thereof (and the
Debtor agrees to take all such action as may be appropriate to give effect to
such right);
     (d) the Administrative Agent in its discretion may, in its name or in the
name of the Debtor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and
     (e) the Administrative Agent may, upon ten days’ prior written notice to
the Debtor of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Administrative Agent, the Lenders or any of their respective
agents, sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and any Secured Creditor or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the
Security Agreement



--------------------------------------------------------------------------------



 



- 12 -

extent permitted by law, at any private sale) and thereafter hold the same
absolutely, free from any claim or right of whatsoever kind, including any right
or equity of redemption (statutory or otherwise), of the Debtor, any such
demand, notice and right or equity being hereby expressly waived and released.
In the event of any sale, assignment, or other disposition of any of the
Trademark Collateral, the goodwill connected with and symbolized by the
Trademark Collateral subject to such disposition shall be included, and the
Debtor shall supply to the Administrative Agent or its designee, for inclusion
in such sale, assignment or other disposition, all Intellectual Property
relating to such Trademark Collateral. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the sale may
be so adjourned.
The Proceeds of each collection, sale or other disposition under this
Section 5.05, including by virtue of the exercise of the license granted to the
Administrative Agent in Section 5.04(a), shall be applied in the manner
specified in Section 5.09.
          The Debtor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws, the Administrative Agent may be compelled, with respect to any
sale of all or any part of the Collateral, to limit purchasers to those who will
agree, among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. The Debtor
acknowledges that any such private sales may be at prices and on terms less
favorable to the Administrative Agent than those obtainable through a public
sale without such restrictions, and, notwithstanding such circumstances, agree
that any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Administrative Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the respective issuer thereof to register
it for public sale.
          5.06 Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 5.05 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Debtor shall remain liable for any deficiency.
          5.07 Locations; Names. Without at least 30 days’ prior written notice
to the Administrative Agent, the Debtor shall not change its location (as
defined in Section 9-307 of the UCC) or change its name from the name shown as
its current legal name on Annex 1.
          5.08 Private Sale. None of the Secured Creditors shall incur any
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.05
Security Agreement



--------------------------------------------------------------------------------



 



- 13 -

conducted in a commercially reasonable manner. The Debtor hereby waives any
claims against any Secured Creditor arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Administrative Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree.
          5.09 Application of Proceeds. Except as otherwise expressly provided
herein or in the other Credit Documents, the Proceeds of any collection, sale or
other realization of all or any part of the Collateral pursuant hereto, and any
other cash at the time held by the Administrative Agent under Section 4 or this
Section 5, shall be applied by the Administrative Agent:
     First, to the payment of the costs and expenses of such collection, sale or
other realization, including out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all expenses incurred and advances made by the Administrative Agent in
connection therewith;
     Next, to the payment in full of the Secured Obligations, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing or as the Secured Creditors holding the same may otherwise agree; and
     Finally, to the payment to the Debtor, or its successors or assigns, or as
a court of competent jurisdiction may direct, of any surplus then remaining.
          5.10 Attorney-in-Fact. Without limiting any rights or powers granted
by this Agreement to the Administrative Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Administrative Agent is hereby appointed the
attorney-in-fact of the Debtor for the purpose of carrying out the provisions of
this Section 5 and taking any action and executing any instruments that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Administrative Agent shall be entitled under this Section 5 to make collections
in respect of the Collateral, the Administrative Agent shall have the right and
power to receive, endorse and collect all checks made payable to the order of
the Debtor representing any dividend, payment or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.
          5.11 Perfection. Prior to or concurrently with the execution and
delivery of this Agreement, the Debtor shall (i) file such financing statements
and other documents in such offices as the Administrative Agent may request to
perfect the security interests granted by
Security Agreement



--------------------------------------------------------------------------------



 



- 14 -

Section 3 of this Agreement, (ii) cause the Administrative Agent to be listed as
the lienholder on all certificates of title or ownership relating to Motor
Vehicles owned by the Debtor to the extent so requested by the Administrative
Agent and (iii) execute and deliver such short form assignments or security
agreements relating to Collateral consisting of the Intellectual Property as the
Administrative Agent may reasonably request. Without limiting the foregoing, the
Debtor consents that UCC financing statements may be filed describing the
Collateral as “all assets” or “all personal property” of the Debtor (provided
that no such description shall be deemed to modify the description of Collateral
set forth in Section 3).
          5.12 Termination. When all Secured Obligations shall have been paid in
full and all commitments to extend credit under the Credit Documents shall have
expired or been terminated, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the Debtor and to be released and canceled all licenses and
rights referred to in Section 5.04(a). The Administrative Agent shall also
execute and deliver to the Debtor upon such termination such Uniform Commercial
Code termination statements, certificates for terminating the liens on the Motor
Vehicles and such other documentation as shall be reasonably requested by the
Debtor to effect the termination and release of the liens on the Collateral.
          Section 6. Miscellaneous.
          6.01 Notices. All notices, requests, consents and demands hereunder
shall be in writing and telecopied or delivered to the intended recipient at its
“Address for Notices” specified on the signature pages hereof and shall be
deemed to have been given at the times specified in said Section.
          6.02 No Waiver. No failure on the part of any Secured Creditor to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by any Secured Creditor of any right, power
or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein are cumulative
and are not exclusive of any remedies provided by law.
          6.03 Amendments, Etc. The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by the Debtor
and the Administrative Agent. Any such amendment or waiver shall be binding upon
the Secured Creditors and each holder of any of the Secured Obligations and the
Debtor.
Security Agreement



--------------------------------------------------------------------------------



 



- 15 -

          6.04 Expenses. The Debtor agrees to reimburse each of the Secured
Creditors for all costs and expenses incurred by them (including, without
limitation, the fees and expenses of legal counsel) in connection with (i) any
Event of Default and any enforcement or collection proceeding resulting
therefrom, including, without limitation, all manner of participation in or
other involvement with (w) performance by the Administrative Agent of any
obligations of the Debtor in respect of the Collateral that the Debtor has
failed or refused to perform, (x) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Collateral, and for the care of the Collateral and
defending or asserting rights and claims of the Administrative Agent in respect
thereof, by litigation or otherwise, including expenses of insurance,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 6.04, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3.
          6.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Debtor and
the Administrative Agent, (provided, however, that the Debtor shall not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent).
          6.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
          6.07 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
          6.08 Submission to Jurisdiction. The Debtor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Security Agreement



--------------------------------------------------------------------------------



 



- 16 -

Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Debtor or its properties in
the courts of any jurisdiction.
          6.09 Waiver of Venue. The Debtor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 6.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          6.10 Service of Process. The Debtor hereby agrees that service of all
writs, process and summonses in any such suit, action or proceeding brought in
the State of New York may be made upon CT Corporation, presently located at 1633
Broadway, New York, New York 10019, U.S.A. (the “Process Agent”), and the Debtor
hereby confirms and agrees that the Process Agent has been duly and irrevocably
appointed as its agent and true and lawful attorney-in-fact in its name, place
and stead to accept such service of any and all such writs, process and
summonses, and agrees that the failure of the Process Agent to give any notice
of any such service of process to the Debtor shall not impair or affect the
validity of such service or of any judgment based thereon. The Debtor hereby
further irrevocably consents to the service of process in any suit, action or
proceeding in such courts by the mailing thereof by the Administrative Agent or
any Lender by registered or certified mail, postage prepaid, at its address set
forth beneath its signature hereto. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
          6.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          6.12 Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
Security Agreement



--------------------------------------------------------------------------------



 



- 17 -

          6.13 Agents and Attorneys-in-Fact. The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.
          6.14 Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Creditors
in order to carry out the intentions of the parties hereto as nearly as may be
possible and (b) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.
Security Agreement



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Security
Agreement to be duly executed and delivered as of the day and year first above
written.

            GREAT WALL ACQUISITION CORPORATION
      By           Name:           Title:                 By           Name:    
      Title:        

Security Agreement



--------------------------------------------------------------------------------



 



 

            DBS BANK LTD,
     as Administrative Agent
      By           Name:           Title:        

Security Agreement



--------------------------------------------------------------------------------



 



 

ANNEX 1
FILING DETAILS
[See Section 2(b)]

                                  Type of               Place of         Current
  Organization               Business or         Legal   (corporation,          
    Location of       Former Name (no   limited   Jurisdiction   Organizational
  Current   Chief   Location   Legal trade   liability   of   ID Number  
Mailing   Executive   of   Name(s) names)   company, etc.)   Organization   (if
applicable)   Address   Officer   Goods   (if any)
Great Wall
Acquisition
Corporation
  Corporation   Delaware   IRS Employer
ID# 20-0178991   600 Madison Avenue
15th Floor
New York, New York
10021   600 Madison Avenue
15th Floor
New York, New York
10021   New York, New York   None

Annex 7 to Security Agreement

 